DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “determining that the object size does not exceed an object size threshold, and in response selecting a simple feature analysis model for the determined machine learning policy, wherein the selected machine learning model comprises the simple feature analysis model” in claim 7, lines 6-9 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The relationship between the “second occlusion threshold” in claim 6, line 3 and the “first occlusion threshold” in claim 4, lines 3-4 is unclear.  The deep learning model is selected when the level of occlusion exceeds the first occlusion threshold.  The deep learning model is also selected when the level of occlusion exceeds the second occlusion threshold.  Therefore, it appears that the first occlusion threshold and the second occlusion threshold are the same.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 10,417,781) in view of Pham et al. (US 2020/0012917) and Teran Matus et al. (US 2021/0279603), and further in view of Sarkar (US 2021/0289171).
Regarding claims 1, 11 and 16, Konolige discloses a computer-implemented method, a system and a non-transitory computer program product, comprising: a processor; and a memory storing a program, which, when executed on the processor, performs an operation, or a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more processors to perform an operation (col. 14, lines 34-39: “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus.” Col. 14, lines 49-53: “The term “data processing apparatus” refers to data processing hardware and encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”), comprising:
generating a machine learning policy (col. 3, lines 42-44: “generate … training data for training machine learning models such as neural networks”), comprising: determining a level of 
determining the machine learning policy (training a neural network) based on the determined level of occlusion (col. 12, lines 62-65: “By identifying an occlusion score, the automated annotation system can provide a neural network with the measure of occlusion of each object of interest when training a neural network.”).
Konolige fails to disclose selecting a machine learning model, from among a plurality of pre-defined machine learning models, based on the generated machine learning policy.
However, in an analogous art, Pham discloses selecting a machine learning model in FIG. 16 (step 1614: select a candidate model), from among a plurality of pre-defined machine learning models (step 1608: generate candidate models), based on the generated machine learning policy (which corresponds to an input model) (step 1604: apply input model) (paragraph 152, line 4: “The input command includes a command to transform the input model into a neural network model.” Paragraph 156, lines 1-2: “The one or more candidate neural network models of step 1608 have model parameters which are based on the features of the input model” Paragraph 159, line 1: “At step 1614, a candidate neural network model is selected based on one or more selection criteria.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige by incorporating this feature taught in Pham for the purpose of transforming models to reduce cost, improve modeling accuracy, and increase flexibility.

However, in an analogous art, Teran Matus discloses identifying an unattended object (object left unattended) in the captured image using the selected machine learning model (AI model) (paragraph 14, lines 2-3: “video camera output can be analyzed using AI models to identify … objects left unattended.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige and Pham by incorporating this feature taught in Teran Matus for the purpose of allowing security officers to remove unattended objects such as luggage. 
The combination of Konlige, Pham and Teran Matus fails to disclose generating a machine learning policy for use in identifying unattended objects in a captured image depicting one or more objects.
However, in an analogous art, Sarkar discloses generating a machine learning policy (deep learning techniques) for use in identifying unattended objects 330b in FIG. 3 in a captured image depicting one or more objects (paragraph 40, lines 3-5: “system 300 may conduct machine learning techniques, such as deep learning object detection algorithms … for identifying object 330b as abandoned”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige, Pham and Teran Matus by incorporating this feature taught in Sarkar for the purpose of providing a security system with a wide field of view.
Regarding claims 10, 15 and 20, Konolige discloses that generating the machine learning policy further comprises: determining that at least one of the objects is a person, wherein the determining the machine learning policy is further based on the determining that at least one of .

Claims 2, 4, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 10,417,781) in view of Pham et al. (US 2020/0012917) and Teran Matus et al. (US 2021/0279603), and further in view of Sarkar (US 2021/0289171) and Tremblay et al. (US 2019/0251397).
Regarding claims 2, 12 and 17, the combination of Konolige, Pham, Teran Matus and Sarkar fails to disclose generating the machine learning policy further comprises: determining that the level of occlusion in the captured image does not exceed a first occlusion threshold, and in response selecting a simple feature analysis model for the determined machine learning policy, wherein the selected machine learning model comprises the simple feature analysis model. 
However, in an analogous art, Tremblay discloses generating the machine learning policy further comprises: determining that the level of occlusion in the captured image does not exceed a first occlusion threshold, and in response selecting a simple feature analysis model for the determined machine learning policy, wherein the selected machine learning model comprises the simple feature analysis model (paragraph 44, lines 2-3: “When the portion of a rendered object of interest that is occluded is greater than a predetermined threshold value, the task-specific training data corresponding to the rendered object of interest may be modified.” Accordingly, when the portion of a rendered object of interest that is occluded is not greater than the predetermined threshold value, the task-specific training data corresponding to the rendered object of interest is 
Regarding claims 4, 13 and 18, Tremblay further discloses generating the machine learning policy further comprises: determining that the level of occlusion in the captured image exceeds a first occlusion threshold, and in response selecting a deep learning model for the determined machine learning policy, wherein the selected machine learning model comprises the deep learning model (paragraph 44, lines 2-3: “When the portion of a rendered object of interest that is occluded is greater than a predetermined threshold value, the task-specific training data corresponding to the rendered object of interest may be modified.”  Paragraph 127, lines 6-7: “a deep learning … system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying … occluded objects.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige, Phamm, Teran Matus, Sarkar and Tremblay by incorporating this feature further taught in Tremblay for the purpose of performing the learning functions with greater accuracy.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 10,417,781) in view of Pham et al. (US 2020/0012917) and Teran Matus et al. (US 2021/0279603), and further in view of Sarkar (US 2021/0289171), Tremblay et al. (US 2019/0251397) and Hassan et al. (US 2021/0303885).

However, in an analogous art, Hassan discloses that a simple feature analysis model uses  intersection over union (IoU) (paragraph 20, line 10: “the GAN model 214 is trained using an intersection over union (“IoU”) function”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige, Phamm, Teran Matus, Sarkar and Tremblay by incorporating this feature as taught in Hassan for the purpose of consistently scaling, centering and orienting the images.

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 10,417,781) in view of Pham et al. (US 2020/0012917) and Teran Matus et al. (US 2021/0279603), and further in view of Sarkar (US 2021/0289171), Tremblay et al. (US 2019/0251397) and Paradiso et al. (US 2019/0042844).
Regarding claim 5, the combination of Konolige, Phamm, Teran Matus, Sarkar and Tremblay fails to disclose that generating the machine learning policy further comprises: calculating an object size relating to the one or more objects; and determining that the object size exceeds an object size threshold, wherein the selecting the deep learning model is further based on the determining that the object size exceeds the object size threshold. 
However, in an analogous art, Paradiso discloses that generating the machine learning policy further comprises: calculating an object size relating to the one or more objects; and determining that the object size exceeds an object size threshold, wherein the selecting the deep learning model is further based on the determining that the object size exceeds the object size 
Claim 6 incorporates the limitations of claims 4 and 5, and is therefore rejected for the same reasons as claims 4 and 5.  The “second occlusion threshold” is not distinguished from the “first occlusion threshold.”  Tremblay already discloses determining that the level of occlusion in the captured image exceeds an occlusion threshold, and in response selecting a deep learning model for the determined machine learning policy, as discussed with respect to claim 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige, Phamm, Teran Matus, Sarkar, Tremblay and Paradiso by incorporating this feature further taught in Tremblay for the purpose of performing the learning functions with greater accuracy.

Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 10,417,781) in view of Pham et al. (US 2020/0012917) and Teran Matus et al. (US 2021/0279603), and further in view of Sarkar (US 2021/0289171) and Kneuper et al. (US 2019/0057611).
Regarding claims 7, 14 and 19, the combination of Konolige, Pham, Teran Matus and Sarkar fails to disclose generating the machine learning policy further comprises: determining that the level of occlusion in the captured image exceeds a first occlusion threshold; calculating 
However, in an analogous art, Kneuper discloses generating the machine learning policy further comprises: calculating an object size relating to the one or more objects; and determining that the object size does not exceed an object size threshold, and in response selecting a simple feature analysis model for the determined machine learning policy, wherein the selected machine learning model comprises the simple feature analysis model (paragraph 24, lines 7-9: “the data model trainer 106 selects a first machine-learning technique in response to determining that the size of the data portion 113 is less than a size threshold”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige, Phamm, Teran Matus and Sarkar by incorporating this feature taught in Kneuper for the purpose of reducing the time and computational complexity of the learning process.
The step of “determining that the level of occlusion in the captured image exceeds a first occlusion threshold” is a nonfunctional descriptive limitation. The second step of calculating an object size and the third step of determining that the object size does not exceed a threshold do not rely upon the details of the level of occlusion. Therefore, the details of the level of occlusion (determining that the level of occlusion in the captured image exceeds a first occlusion threshold) do not carry patentable weight. If the level of occlusion in the captured image did not exceed the first occlusion threshold, then that would not result in a change to the outcomes of the first or 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 10,417,781) in view of Pham et al. (US 2020/0012917) and Teran Matus et al. (US 2021/0279603), and further in view of Sarkar (US 2021/0289171), Kneuper et al. (US 2019/0057611) and Ghoshal et al. (US 2020/0125575).
Regarding claim 8, the combination of Konolige, Pham, Teran Matus, Sarkar fails to disclose that the simple feature analysis model comprises edge detection.
However, in an analogous art, Ghoshal discloses that a simple feature analysis model comprises edge detection (paragraph 80, lines 13-14: “the first and/or second layers in a convolutional neural network may detect simple edges or patterns”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige, Phamm, Teran Matus and Sarkar by incorporating this feature taught in Kneuper for the purpose of performing a simpler filter process in the early stage of learning. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 10,417,781) in view of Pham et al. (US 2020/0012917) and Teran Matus et al. (US 2021/0279603), and further in view of Sarkar (US 2021/0289171), Kneuper et al. (US 2019/0057611) and Tremblay et al. (US 2019/0251397).
Regarding claim 9, the combination of Konolige, Pham, Teran Matus, Sarkar and Kneuper fails to disclose that generating the machine learning policy further comprises: 
However, in an analogous art, Tremblay discloses that generating the machine learning policy further comprises: determining that the level of occlusion does not exceed a second occlusion threshold, wherein the selecting the simple feature analysis model is further based on the determining that the level of occlusion does not exceed the second occlusion threshold (paragraph 44, lines 2-3: “When the portion of a rendered object of interest that is occluded is greater than a predetermined threshold value, the task-specific training data corresponding to the rendered object of interest may be modified.” Accordingly, when the portion of a rendered object of interest that is occluded is not greater than the predetermined threshold value, the task-specific training data corresponding to the rendered object of interest is not modified, which corresponds to the claimed “selecting a simple feature analysis model for the determined machine learning policy”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Konolige, Pham, Teran Matus, Sarkar and Kneuper by incorporating this feature taught in Tremblay for the purpose of saving time in training data by generating synthetic images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646